Citation Nr: 1233478	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-34 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously remanded by the Board in December 2010 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection has been awarded for a chronic muscle strain with associated degenerative disc disease of the lumbosacral spine, with a 40 percent evaluation; and radiculopathy of the lower extremities, with separate 10 percent evaluations for each lower extremity.  His combined rating is 50 percent.  

2.  The Veteran's service-connected disabilities have not rendered him unable to obtain and retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In a May 2009 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has alleged prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  Pertinent medical records have also been obtained from the Social Security Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA medical examinations on several occasions, most recently in January 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a total disability rating based on individual unemployability due to service-connected disability (TDIU).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Service connection has been granted for a chronic muscle strain with associated degenerative disc disease of the lumbosacral spine, with a 40 percent evaluation; and radiculopathy of the lower extremities, with separate 10 percent evaluations for each lower extremity.  His combined rating is 50 percent.  Thus, although the Veteran has at least one disability rated at 40 percent disabling, his combined rating is less than 70 percent.  Because, however, his service-connected disabilities all result from a common etiology, that of his low back injury, they may be considered a single disability under 38 C.F.R. § 4.16(a).  Nevertheless, even considered together, the combined rating for these disabilities is still less than 60 percent, meaning the Veteran does not have a single disability rated as 60 percent disabling.  Regardless, the Board must also consider entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b).  

Upon receipt of his claim, the Veteran was afforded a VA medical examination in June 2009.  His various service-connected disabilities were noted by the examiners.  The Veteran stated he last worked in 2001, and had experience as a truck driver, salesman, and post office employee.  His nonservice-connected disabilities included bilateral hip pain and degeneration, resulting in hip replacements in 2001 and 2002, colon cancer, and posttraumatic stress disorder (PTSD).  His colon cancer was noted to have been successfully treated in 2003, with no evidence of recurrence.  On physical examination, the Veteran appeared to be in good health, in no acute distress.  His gait, posture, and balance were all within normal limits, and he was able to perform general tasks of daily living on his own.  Range of motion testing of the lumbosacral spine confirmed some limitation of motion, but range of motion was still present across all planes of the spine.  Deep tendon reflexes were 2+/4 in the lower extremities, but strength and sensation were intact.  The examiners concluded, based on the Veteran's combined disabilities, both service-connected and nonservice-connected, that he was not considered a viable candidate for further employment.  

A second VA medical examination was afforded the Veteran in January 2011.  His claims file was reviewed in conjunction with the examination.  He stated his last job was in construction, and he was last employed in approximately 2000.  According to the Veteran, he was told to stop working due to a nonservice-connected bilateral hip injury, for which he had bilateral hip replacements.  He denied any surgery for his low back disability, but stated he wore a back brace on occasion.  He also used pain medication.  On physical evaluation, his posture and gait were within normal limits, and though range of motion was somewhat limited, it was still present in all planes of the lumbosacral spine.  He was not using a cane or back brace at the time of the examination.  Knee and ankle reflexes were 1+ bilaterally, but sensation to vibration was diminished.  Motor strength was within normal limits for the lower extremities.  After review of the claims file and full examination of the Veteran, the examiner concluded the Veteran would still be able to work in a sedentary work environment that did not require lifting or frequent climbing of ladders or stairs.  

Also associated with the record is an April 2005 Social Security disability determination, as well as related medical records.  In the April 2005 decision, the Social Security Administration determined the Veteran was rendered unemployable since December 2000 due to severe impairment resulting from obesity and bilateral arthritis of the hips, necessitating hip replacement surgeries.  His low back disability and resulting radiculopathy were not specifically noted in the Social Security Administration decision.  

The Veteran has also received frequent VA medical care during the pendency of this appeal.  His VA clinical records confirm ongoing treatment for a number of nonservice-connected disabilities, including anemia, bilateral hearing loss, benign prostatic hypertrophy, osteoarthritis, depression, obesity, obstructive sleep apnea, and a bilateral hip disorder, status post bilateral hip replacements.  He had a revision of his left hip replacement in 2012, along with surgical repair of a right shoulder disorder in 2011.  VA clinical records do not indicate, however, that the Veteran has been found unemployable due to his service-connected disabilities alone.  

The Board finds the preponderance of the evidence is against the Veteran's claim that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Board acknowledges that the Veteran is unemployed, and has remained so for many years.  Although the Veteran's service-connected disabilities no doubt result in some degree of functional impairment, as acknowledged by his current compensable ratings, they are not shown to prevent all forms of employment, to include sedentary employment, according to the 2011 examination report.  The Board acknowledges that VA examiners concluded in 2009 that the Veteran was not a viable candidate for sustained employment, but this opinion was based on both service-connected and nonservice-connected disabilities, not his service-connected disabilities alone.  Additionally, although the Veteran has been granted Social Security disability benefits, this award was based on nonservice-connected disabilities, including degenerative joint disease of the hips and obesity.  No examiner has suggested the Veteran's service-connected disabilities alone result in unemployability; in fact, the evidence of record suggests the opposite, that his service-connected disabilities do not prevent gainful employment.  Thus, the Veteran's TDIU claim must be denied.  

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities, and the Board finds him credible to testify regarding such observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  He has not, however, demonstrated, or submitted evidence establishing that he is precluded from obtaining and maintaining all forms of employment, to include sedentary employment.  The Board also notes that the Veteran has attributed at least part of his level of impairment to various other disabilities, such as those of the hips, for which service connection has not been established.  As noted above, VA is precluded from considering these nonservice-connected disabilities when adjudicating the Veteran's TDIU claim.  Overall, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, in and of themselves, render him unemployable.  

In conclusion, the preponderance of the evidence is against the award of a TDIU.  As a preponderance of the evidence is against the award of a total rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


